ACCEPTED
                                                                                 03-15-00262-CV
                                                                                         7467477
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                           10/21/2015 9:26:58 AM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK

                  No. 3-15-00262-CV
                                                               FILED IN
                                                        3rd COURT OF APPEALS
                                                             AUSTIN, TEXAS
                       In the Court of Appeals          10/21/2015 9:26:58 AM
                   Third District of Texas — Austin         JEFFREY D. KYLE
                                                                 Clerk

TEXAS ASSOCIATION OF ACUPUNCTURE AND ORIENTAL MEDICINE,

                                                         Appellant,
                                  v.

  TEXAS BOARD OF CHIROPRACTICE EXAMINERS AND YVETTE
YARBROUGH, EXECUTIVE DIRECTOR IN HER OFFICIAL CAPACITY,

                                                         Appellees.


       On Appeal from 201st District Court, Travis County, Texas
                    Cause No. D-1-GN-14-000355



    APPELLANT’S UNOPPOSED MOTION FOR EXTENSION
            OF TIME TO FILE REPLY BRIEF




                           Craig T. Enoch
                          Melissa A. Lorber
                           Shelby O’Brien
                        ENOCH KEVER PLLC
                  600 Congress Avenue, Suite 2800
                         Austin, Texas 78701
                 (512) 615-1200 / (512) 615-1198 fax

                       Attorneys for Appellant


                                  1
       Appellant Texas Association of Acupuncture and Oriental Medicine files

this unopposed motion seeking a 20-day extension of time to file its reply brief.

See TEX. R. APP. P. 38.6(d). Appellant’s current deadline to file its brief is October

29, 2015. Appellant seeks an extension to a new deadline of November 18, 2015.

No prior extensions have been requested. Counsel for appellees does not oppose

this motion.

       Appellant requests this extension to allow its counsel an opportunity to fully

analyze and respond to appellees’ brief. Counsel also has conflicting deadlines in

this Court, the Texas Supreme Court, other appellate courts, and trial courts. This

extension is sought in the interest of justice and not for purposes of delay.

                                      PRAYER

       Appellant Texas Association of Acupuncture and Oriental Medicine

respectfully prays that this Court grant this extension of time for filing its reply

brief until November 18, 2015, and award it all further relief to which it may be

justly entitled.




                                           2
                                 Respectfully submitted,


                                 By: /s/ Craig T. Enoch
                                    Craig T. Enoch
                                      Texas Bar No. 00000026
                                      cenoch@enochkever.com
                                    Melissa A. Lorber
                                      Texas Bar No. 24032969
                                      mlorber@enochkever.com
                                    Shelby O'Brien
                                      Texas Bar No. 24037203
                                      sobrien@enochkever.com
                                    ENOCH KEVER PLLC
                                    600 Congress Avenue
                                    Suite 2800
                                    Austin, Texas 78701
                                    512.615.1200 Telephone
                                    512.615.1198 Fax
                                     Attorneys for Texas Association of
                                     Acupuncture and Oriental Medicine




                     CERTIFICATE OF CONFERENCE

      As evidenced by my signature below, counsel for Appellant has conferred

with counsel for Appellees. Appellees do not oppose this Motion.

                                            /s/ Shelby O’Brien
                                            Shelby O’Brien




                                        3
                         CERTIFICATE OF SERVICE

      I hereby certify that, on October 21, 2015, the foregoing Appellant’s

Unopposed Motion for Extension of Time to file Appellant’s brief served via

electronic service on the following:

Joe H. Thrash
Assistant Attorney General
Administrative Law Division
P.O. Box 12548
Austin, Texas 78711
Joe.Thrash@texasattorneygeneral.gov


                                           /s/ Craig T. Enoch
                                           Craig T. Enoch




                                       4